Citation Nr: 0731656	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  03-14 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1980 to 
January 1983.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a February 2002 
rating decision of the VA Regional Office (RO) in Montgomery, 
Alabama that denied service connection for knee and low back 
disabilities.  

The appellant was afforded a personal hearing at the RO in 
December 2005 before the undersigned Veterans Law Judge 
sitting at Montgomery, Alabama.  The transcript is of 
record.  The case was remanded for further development in 
July 2006.

By rating decision dated in January 2004, the RO denied 
entitlement to service connection for hypertension.  It 
appears from correspondence received from the veteran in 
November 2004 which was dated in October 2004 that the 
appellant was attempting to establish a notice of 
disagreement with the RO's January 2004 decision denying 
entitlement to service connection for hypertension.  Because 
a statement of the case has not yet been issued as to  that 
issue, a remand is required to give the RO opportunity to 
issue a statement of the case.  38 C.F.R. § 19.31; See 
Manlincon v. West, 12 Vet. App. 238, 240- 41 (1999).


FINDINGS OF FACT

1.  A chronic bilateral knee disability, including arthritis, 
was first clinically indicated many years after discharge 
from active duty; and is unrelated to any incident of 
service.  

2.  A chronic low back disability, including arthritis, was 
first clinically indicated many years after discharge from 
active duty; and is unrelated to any incident of service.  
.

CONCLUSIONS OF LAW

1.  Bilateral knee disability was not incurred in or 
aggravated by service, and arthritis cannot be presumed to 
have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303, 3.307, 3.309 (2006).

2.  A low back disorder was not incurred in or aggravated by 
service and arthritis cannot be presumed to have been 
incurred in service . §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he now has bilateral knee disability 
and a low back disorder that are related to service.  He 
testified in December 2005 to the effect that he injured his 
lower back and knees after jumping from a tank in 1982 and 
had problems with them thereafter.  He stated that he was 
seen in the dispensary for his symptoms and given 
medication.  The appellant said that he worked at a shipyard 
as a laborer right out of service, but could not handle the 
heavy duties, because the work became too intense.  He 
related that he worked as a laundryman with his father before 
trying lighter work as a cashier which he did for 10 years.  
He testified that he continued to have problems with his 
knees and back after leaving active duty and now has chronic 
and severe disability for which service connection should be 
granted.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2006).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002 & Supp 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

Factual Background

The service medical records reflect that the spine and lower 
extremities, except for the feet, were evaluated as normal on 
examination in October 1979 prior to service entrance.  A 
first aid station entry in June 1982 shows he was seen for 
left knee complaints after physical training.  He said that 
his left knee hurt while walking and moving it.  Slight 
soreness and sensitivity to touch were noted.  Upon further 
evaluation by clinical staff, it was noted that the appellant 
complained of mild pain in the left calf.  Mild tenderness 
was reported.   An assessment of mild strain was recorded.  

In October 1982, the veteran was seen for various complaints, 
including lower back pain of nine months' duration.  It was 
noted that he had been taking Excedrin since the previous 
Sunday with no relief.  The appellant was reported to have 
stated that he was constantly in pain relating to either his 
back or stomach, headache or in other parts of his body.  No 
abnormal findings were noted.  An assessment of pulled muscle 
was rendered.  A December 1982 clinical entry showed 
complaints of a two month history of left ankle as well as 
knee pain for which an assessment of ankle sprain was 
recorded. 

On Chapter 13 examination in December 1982 prior to discharge 
from active duty, no abnormal findings or pertinent defects 
were noted with respect to the knees or back.  The veteran 
did not indicate that he had a knee problem and checked that 
he did not know if he had recurrent back on the Report of 
Medical History.

The veteran filed a claim for service connection for lower 
back and bilateral knee disabilities in November 2001.  
Subsequently received were VA outpatient records indicating 
the on the initial visit in January 2001, he had complaints 
that included gout, joint pain and swelling.  It was noted 
that he received follow-up for bilateral knee pain in August 
2001 noted to be osteoarthritis.  He complained of chronic 
low back pain in February 2002 and indicated in June of that 
same year that he developed knee pain in service with the 
onset of back pain approximately one week later.  It was 
noted at that time that time that his past employment 
included working at a shipyard and driving a truck and van.  
Subsequent VA clinic notes reflect continuing treatment for 
knee and low back complaints.  An April 2003 X-ray of the 
lumbar spine was interpreted as showing degenerative changes 
at L4. 

Private clinic notes dated between 1996 and 2000 were 
received in September 2003 showing that the veteran was seen 
in June 1998 for problems that included persistent extra-
articular swelling and pain of the left knee.  It was 
reported that he had crepitation in both knees.  It was noted 
that mild arthritis was shown on X-ray.  A history of gout 
and obesity was recorded.  The examiner indicated in February 
2000 that at 333 pounds, the veteran was advised to lose 
weight. 

The veteran was afforded a VA examination in May 2004.  The 
examiner stated that the claims folder was reviewed prior to 
evaluation.  A detailed clinical history dating from service 
was recited.  The appellant indicated that he had had 
problems with the back and knees since service.  It was 
reported that he last worked in 1998 as a cashier in a 
service station and was bothered by the lifting involved in 
stocking the cooler as well as by prolonged standing and 
squatting.  A comprehensive physical examination and X-rays 
were performed.  Following examination, impressions of lumbar 
spondylosis and degenerative joint disease were rendered.  
The examiner opined that based upon review of the evidence 
and record, "I think that his claims represent only a 
possibility, but are speculative in nature and thus do not 
rise to the threshold of reasonable medical certainty or as 
likely as not.  I think that it is less than likely that the 
degenerative joint changes in this very large gentleman who 
has a history of gout are the direct and proximal result of 
any service-related event or process."

Additional VA outpatient records dating from June 2004 to 
July 2006 were received showing continuing treatment for 
chronic low back and knee pain exacerbated by obesity.  
Pursuant to the Board's July 2006 remand, extensive Social 
Security Administration clinical documentation was received, 
primarily consisting of VA records.  The veteran was awarded 
Social Security benefits for a primary diagnosis of severe 
osteoarthritis of both knees and a secondary reason of 
chronic low back pain.

Legal Analysis

While the veteran was seen for complaints of knee and back 
pain, the greater weight of the evidence show that these 
disorders did not begin in service.  No knee or back problems 
were noted at the service separation examination in 1982, nor 
is there clinical evidence of any such disorders for many 
years thereafter.  The first clinical evidence of a 
disability affecting the knees is from 1998 when the 
appellant had swelling of the left knee with crepitus of both 
knees.  Diagnoses of osteoarthritis and degenerative joint 
disease of both the lumbar spine and knees were provided in 
VA outpatient records in ensuing years.  The Board points 
out, however, that chronic knee and low back disabilities are 
demonstrated many years after discharge from active duty, and 
service connection may not be granted on either a direct or 
presumptive basis in the absence of competent evidence to the 
contrary. See §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

Additionally, the evidence of record indicates that the 
appellant was engaged in heavy labor intensive employment 
after service.  While he appeared to de-emphasize the extent 
of such duties on personal hearing in December 2005, VA 
outpatient records note shipyard and trucking duties in 
February 2002, and he admitted on VA examination in May 2004 
that he had been bothered by lifting and stocking the cooler 
as a cashier for 10 years and prolonged standing and 
squatting prior to his quitting all work in 1998.  The 
clinical evidence clearly documents that knee and back 
problems have been exacerbated by longstanding obesity.  

Moreover, the Board points out in this instance that there is 
competent medical evidence of record that addresses a nexus 
relationship between the currently claimed low back and knee 
disabilities and service.  Following a comprehensive review 
of the record and physical examination in May 2004, a VA 
physician opined that it was less likely that knee and lumbar 
spine disabilities were related to military service, and 
found that it would be speculative to conclude otherwise.  It 
is the province of trained health care providers to enter 
conclusions that require medical expertise such as opinions 
as to diagnosis and causation.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  The Board points out, however, that as 
a layperson, the veteran cannot support the claim on the 
basis of his assertions alone as he is not competent to 
provide a probative opinion on a medical matter. See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  While he may well believe that 
he now has low back and knee conditions related to events and 
experiences during military service, he is not qualified to 
render an opinion that requires medical expertise, such as 
the diagnosis or cause of a particular disability. See 38 
C.F.R. § 3.159(a) (2); Espiritu at 494-95 (1992).  Under the 
circumstances, the Board finds that service connection for 
bilateral knee and low back disorders is not warranted.

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the claims and they 
must be denied. See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Duties to Notify and to Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Review of the claims folder reveals that compliance with the 
duty to notify was accomplished by a December 2001 letter, 
which covered all four required elements, before the initial 
unfavorable rating decision was issued in February 2002.  
August 2006 correspondence from the RO further advised the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Dingess, 19 Vet. App. 473, 486 (2006).  The RO 
did not provide Dingess notice of the first element prior to 
the initial adjudication on appeal.  Pelegrini, 18 Vet. App. 
at 120.  It is important to note that the decision in Dingess 
was only recently issued by the Court.  Therefore, there was 
no basis for the VA to act in accordance with a Court 
decision that did not exist until March 2006.    

Most recently, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial.  In other 
words, VA has the burden of rebutting this presumption by 
showing that the error was not prejudicial to the veteran in 
that it does not affect the essential fairness of the 
adjudication.  To do this, the VA must demonstrate: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  

The Board finds that the presumption of prejudice for a 
timing deficiency of the Dingess notice has been rebutted in 
this case because service connection has been denied; 
consequently, as a matter of law, neither an effective date 
nor a disability evaluation could be awarded for a back or 
bilateral knee disorder.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA treatment records and 
Social Security Administration (SSA) records.  The veteran 
testified at a December 2005 hearing that was scheduled for 
him, and his case was remanded by the Board in July 2006 for 
further development.  The veteran was also afforded a VA 
examination and etiological opinion in May 2004.  Thus, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.


ORDER

Service connection for bilateral knee disability is denied.

Service connection for a low back disorder is denied.


REMAND

In November 2004 a Statement in Support of Claim (VA 21-4138) 
was received from the veteran.  It appears from the statement 
which was dated in October 2004 that the appellant was 
attempting to establish a notice of disagreement with the 
RO's January 2004 decision denying entitlement to service 
connection for hypertension.  The RO has not issued a 
statement of the case on that matter.  Under the 
circumstances, the Board must remand this matter to the RO 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case on the matter of entitlement to 
service connection for hypertension.  
If the claimant timely perfects an 
appeal of the RO's January 2004 
decision denying entitlement to 
entitlement to service connection for 
hypertension, this matter should be 
returned to the Board for further 
consideration, in accordance with 
appropriate appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


